                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     LL B SHEET 1, LLC,                                 Case No. 16-cv-02349-BLF
                                   8                    Plaintiff,
                                                                                            ORDER DENYING WITHOUT
                                   9             v.                                         PREJUDICE PLAINTIFF’S MOTION
                                                                                            FOR SANCTIONS; VACATING APRIL
                                  10     MICHAEL J. LOSKUTOFF,                              4, 2019 HEARING
                                  11                    Defendant.                          [Re: ECF 76]
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Plaintiff LL B Sheet 1, LLC’s motion for sanctions for Defendant
                                  14   Michael J. Loskutoff’s failure to comply with a court-ordered discovery deadline. See Mot, ECF
                                  15   76. The Court finds the motion suitable for disposition without oral argument and VACATES the
                                  16   April 4, 2019 hearing on the motion.
                                  17          On December 28, 2016, Magistrate Judge Howard R. Lloyd ordered Defendant to produce
                                  18   documents regarding his current net worth and financial information within seven days of the
                                  19   issuance of a protective order in the case. See ECF 58. On June 2, 2017, the parties stipulated that
                                  20   Defendant’s deadline to comply would be May 19, 2018. See ECF 64. May 19, 2018 came and
                                  21   went, and Defendant did not produce the documents. See Saba Decl. ISO Mot. ¶ 6, ECF 76-1.
                                  22   Fact discovery closed in the case on August 17, 2018, and initial expert reports were due
                                  23   September 10, 2018. See ECF 56.
                                  24          In its motion, Plaintiff argues that Defendant’s failure to comply with the court-ordered
                                  25   discovery deadline has prejudiced it because it needs Defendant’s financial information to support
                                  26   any potential imposition of punitive damages in this case. See generally Motion. As such,
                                  27   Plaintiff argues Defendant’s failure warrants sanctions under Federal Rule of Civil Procedure 37.
                                  28   At first, Plaintiff argued such sanctions should include an adverse jury instruction, evidentiary
                                   1   sanctions, and issue sanctions. See id. at 1. However, in its reply, it abandons those specific

                                   2   requests—unless Defendant continues to fail to produce the documents by the time of trial—and

                                   3   instead asks for monetary sanctions “for all fees and costs associated with the instant motion and

                                   4   additional effort that has to be expended to get Defendant to comply with the prior Court order.”

                                   5   Reply at 4, ECF 85. Plaintiff claims it is prejudiced by Defendant’s failure because both fact and

                                   6   expert discovery are now closed, and because Defendant’s failure to timely comply has cost

                                   7   Plaintiff additional resources.

                                   8          In opposition, Defendant concedes that he missed the May 2018 deadline, but argues his

                                   9   noncompliance was due to attorney turn-over, not bad faith. See Opp. at 4, ECF 81. He also

                                  10   argues against Plaintiff’s original sanctions request by noting that “monetary sanctions related to

                                  11   the increase [sic] costs and expense to Plaintiff to complete its discovery of Defendant’s financial

                                  12   condition would be the more appropriate and just relief.” See Opp. at 11.1 Finally, on October 12,
Northern District of California
 United States District Court




                                  13   2018, Defendant provided Plaintiff with certain documents regarding his financial status. See

                                  14   Ballasteros Decl. ISO Opp. ¶ 8, ECF 81-1. Plaintiff argues this production is still not fully

                                  15   compliant with the court order, see Reply at 1–2, to which Defendant responds that he intends to

                                  16   produce additional documents or otherwise substantively respond to Plaintiff’s objections by

                                  17   October 2, 2018—which the Court interprets to mean November 2, 2018.

                                  18          As an initial matter, it appears that Defendant fully understands his obligation to comply

                                  19   with the discovery order and is engaged in that compliance. Thus, it is premature for the Court to

                                  20   consider evidentiary and issue preclusion matters before the time of trial, and thus the Court

                                  21   DENIES WITHOUT PREJUDICE Plaintiff’s initial request for issue and evidentiary sanctions at

                                  22   trial, as Plaintiff concedes is appropriate. Should Defendant continue to fail to comply with his

                                  23   obligation to produce the documents, Plaintiff may seek to exclude the related evidence at trial

                                  24   through motions in limine. But, for now, with trial set in April 2019, there is sufficient time to

                                  25   complete the deficient discovery.

                                  26
                                  27   1
                                         This concession is the only piece of information the Court considers from pages 11 and 12 of
                                  28   Defendant’s opposition, as the Court’s standing order requires that oppositions of this type not
                                       exceed ten pages.
                                                                                        2
                                   1            Next, Plaintiff requests monetary sanctions for the costs of this motion and the additional

                                   2   effort required to garner Defendant’s compliance. To the extent costs are sought for any

                                   3   amendment of Plaintiff’s expert discovery report or any deposition of Defendant related to his

                                   4   financial status, the motion is DENIED WITH PREJUDICE. The Court finds that Plaintiff would

                                   5   have had to expend these costs even if Defendant had complied with the original May deadline.

                                   6   The same is true as to any discovery dispute that might arise related to the scope of Defendant’s

                                   7   eventual production. Because Plaintiff would have had to litigate the dispute even had Defendant

                                   8   met the deadline, any request for costs associated with any such dispute is DENIED WITH

                                   9   PREJUDICE. However, to the extent costs are sought related to this motion or future efforts to

                                  10   garner Defendant’s compliance with the court order to produce these documents—such as costs

                                  11   associated with meet and confers or drafting stipulations—the motion is DENIED WITHOUT

                                  12   PREJUDICE to Plaintiff bringing a motion seeking costs that sets out a specific request, including
Northern District of California
 United States District Court




                                  13   a sum certain, that the Court could award. While the Court finds such a request reasonable, it will

                                  14   not write Plaintiff a blank check by granting his request without such specifics.

                                  15            Though Plaintiff’s motion is denied, the Court recognizes that Defendant may not yet have

                                  16   produced the required documents and that fact and expert discovery have already closed, such that

                                  17   Plaintiff can no longer take Defendant’s deposition relating to this issue and can no longer amend

                                  18   its expert report. As such, the parties are ORDERED to submit a joint stipulation on or before

                                  19   November 21, 2018 that sets forth a schedule in advance of trial that can remedy the prejudice

                                  20   rendered on Plaintiff due to Defendant’s failure to comply with the deadline. To the extent the

                                  21   schedule includes a deposition of Defendant, the deposition shall be limited only to Defendant’s

                                  22   financial status and net worth. The stipulation should include, but perhaps will not be limited to,

                                  23   new deadlines to produce the full set of documents, file an amended expert report and rebuttal,

                                  24   depose Plaintiff, and file any related motion to compel or discovery dispute with the magistrate

                                  25   judge.

                                  26
                                  27

                                  28
                                                                                          3
                                   1         IT IS SO ORDERED.

                                   2

                                   3   Dated: November 14, 2018

                                   4                              ______________________________________
                                                                  BETH LABSON FREEMAN
                                   5                              United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                  4
